DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-15 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (US 20180278309 A1), hereinafter, Raghavan.

Regarding claim 1:
Raghavan discloses a method for wireless communication (Fig. 5) at a first device (UE of Fig. 3), comprising: 
determining a condition related to at least one of a thermal condition at the first device (Fig. 5, step 504; paragraph [0070], it is determined whether a thermal gradient exceeds a thermal threshold, i.e.  a condition related a thermal condition at the first device is determined as claimed ) or receiving, at the first device, rate or diversity parameters reported to the first device by a second device (limitation “or diversity parameters…” is optional and hence not given patentable weight); 
modifying, based on determining the condition, a configuration of a set of antenna elements from at least one antenna panel to use in wireless communication (Fig. 5, steps 505, 506, 507, 508 and 509; paragraphs [0071]-[0073], Based on the threshold gradient exceeding the thermal threshold (i.e. based on the condition), UE requests a beam switch and when it is granted the switch, switches the beamforming matrix, i.e. modifies a configuration of a set of antenna elements from at least one antenna panel to use in wireless communication); and communicating with one or more devices using the modified configuration of the set of antenna elements from the at least one antenna panel (Paragraph [0073], alternative antenna subarray is used for communication with one or more devices in response to beamforming matrix switch, i.e the modified configuration of the set of antenna elements from the at least one antenna panel is used).

 Regarding claims 8 and 9:
Claims 8 and 9 further limit an optional limitation of claim 1, which was not given patentable weight. Thus, limitations of claims 8 and 9 are also not given patentable weight. Claims 8 and 9 are thus rejected as being anticipated by Raghavan based on the rationale used to reject claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hadani et al. (US 20210314111 A1), hereinafter, Hadani.

Regarding claim 16:
Raghavan discloses all limitations on claim 16 based on a rationale similar to the one used to reject claim 1.
Raghavan also discloses:
 a set of antenna elements across multiple antenna panels (Fig. 3, antenna subarrays 302, paragraph [0051]);
a transceiver coupled to the set of antenna elements; a memory configured to store instructions; and one or more processors  (Fig. 3, 280; paragraphs [0054], [0055], memory is inherent) communicatively coupled with the memory and the transceiver (Fig. 3, UE is inherently a transceiver).
However, Raghavan fails to explicitly disclose multiple antenna panels including one or more sets of co- located dual-polarized antenna elements and one or more sets of non-co-located dual-polarized antenna elements.
However, Hadani discloses multiple antenna panels including one or more sets of co- located dual-polarized antenna elements and one or more sets of non-co-located dual-polarized antenna elements (Paragraphs [0365], [0366], receiver receives and transmitter transmits signals by a set of co-located or non-co-located antennas, that can simultaneously transmit two-dimensional information planes, i.e. dual polarized).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Raghavan’s multiple antenna panels include one or more sets of co- located dual-polarized antenna elements and one or more sets of non-co-located dual-polarized antenna elements as disclosed by Hadani. It would have been obvious to do so provide diversity in antenna configurations thereby allowing a switch to optimal antenna set.

 Regarding claims 23 and 24:
Claims 23 and 24 further limit an optional limitation of claim 16, which was not given patentable weight as explained above with respect to claim 1. Thus, limitations of claims 23 and 24 are also not given patentable weight. Claims 23 and 24 are thus rejected as being obvious over Raghavan in view of Hadani based on the rationale used to reject claim 16 above.




Allowable Subject Matter
4.	Claims 2-7, 10-12, 17-22, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walton et al. (US 20130235825 A1) discloses co-located and non-co-located antennas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637